Citation Nr: 1220421	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  07-34 221	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder with anxiety and depression.  

2.  Entitlement to an initial rating higher than 20 percent for degenerative arthritis of the thoracolumbar spine.  

3.  Entitlement to initial ratings higher than 10 percent for patellofemoral pain syndrome of the right knee, and a separate 10 percent for right knee instability.

4.  Entitlement to initial ratings higher than 10 percent for patellofemoral pain syndrome of the left knee, and a separate 10 percent for left knee instability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to October 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for posttraumatic stress disorder with anxiety and depression (evaluated as 30 percent disabling), degenerative arthritis of the thoracolumbar spine (evaluated as 20 percent), patellofemoral pain syndrome of the right knee (evaluated as noncompensable), and patellofemoral pain syndrome of the left knee (evaluated as noncompensable), effective from October 2006.  The Veteran appealed for higher ratings.  

It is noted that the Veteran originally initiated an appeal of 10 issues decided in the October 2006 rating decision, but after issuance of a statement of the case in August 2007, he perfected his appeal to the Board in October 2007 as to four of those higher rating issues (i.e., posttraumatic stress disorder, thoracolumbar spine disability, right knee disability, and left knee disability).  As for the fifth issue regarding an initial higher rating for tinnitus, he did not perfect his appeal to the Board following issuance of a statement of the case in November 2007.  Clarification of the number of issues on appeal, that is, four issues, was made during a conference between the RO and the Veteran's representative in May 2010, after the RO had addressed 10 issues in a November 2008 supplemental statement of the case. 

In an August 2007 rating decision, the Huntington, West Virginia RO granted a 10 percent rating for patellofemoral pain syndrome of the right knee and a 10 percent rating for patellofemoral pain syndrome of the left knee, effective from October 2006.  The Veteran continued his appeal for higher ratings.  

In a November 2008 rating decision, the Huntington RO granted a 50 percent rating for posttraumatic stress disorder with anxiety and depression, effective from October 2006.  The Veteran continued his appeal for a higher rating.  

In an October 2010 rating decision, the Huntington RO granted separate ratings of 10 percent for right knee instability and 10 percent for left knee instability, effective from June 30, 2010.  The Veteran continued his appeal for higher ratings.  

In April 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The issue of service connection for bilateral shin splints has been raised by the Veteran's representative in a January 2012 statement but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  From the effective date of service connection in October 2006, the posttraumatic stress disorder with anxiety and depression is shown to be productive of a disability picture that more nearly approximates that of occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective relationships; his disability picture is without evidence of occupational and social impairment with deficiencies in most areas due to such symptoms as obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic or depression affecting the ability to function independently and appropriately, spatial disorientation, neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships. 

2.  From the effective date of service connection in October 2006, the degenerative arthritis of the thoracolumbar spine is manifested by chronic low back pain, limitation of motion consisting of not less than 40 degrees of forward flexion, and degenerative changes involving the lumbosacral spine confirmed by X-ray and MRI; there is no objective evidence to demonstrate that there was favorable ankylosis of the entire thoracolumbar spine, incapacitating episodes having a total duration of at least four weeks during a 12-month period, or chronic manifestations of a neurological defect related to the thoracolumbar spine. 

3.  From the effective date of service connection in October 2006, the patellofemoral pain syndrome of the right knee is manifested by pain and range of motion from 0 degrees of extension to 120 degrees of flexion; there is no X-ray evidence of degenerative arthritis.  

4.  Prior to June 30, 2010, there is no evidence of right knee instability; beginning June 30, 2010, the right knee disability is manifested by no more than mild instability.  

5.  From the effective date of service connection in October 2006, the patellofemoral pain syndrome of the left knee is manifested by pain and range of motion from 0 degrees of extension to 120 degrees of flexion; there is no X-ray evidence of degenerative arthritis.  

6.  Prior to June 30, 2010, there is no evidence of left knee instability; beginning June 30, 2010, the left knee disability is manifested by no more than mild instability. 



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating higher than 50 percent for posttraumatic stress disorder with anxiety and depression have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011). 

2.  The criteria for the assignment of an initial rating higher than 20 percent for degenerative arthritis of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71, Diagnostic Code 5242 (2011).

3.  The criteria for an initial rating higher than 10 percent for patellofemoral pain syndrome of the right knee, and for an initial rating higher than 10 percent for right knee instability from June 30, 2010 and no earlier, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5024, 5257, 5260, 5261 (2011). 

4.  The criteria for an initial rating higher than 10 percent for patellofemoral pain syndrome of the left knee, and for an initial rating higher than 10 percent for left knee instability from June 30, 2010 and no earlier, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5024, 5257, 5260, 5261 (2011). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159 , amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the Veteran with content-complying VCAA notice on the underlying claims of service connection for posttraumatic stress disorder, degenerative arthritis of the thoracolumbar spine, and bilateral knee disabilities, by letter dated in June 2006.  Where, as here, service connection has been granted and initial disability ratings have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for higher ratings.  Dingess, 19 Vet. App. 473. 

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The Veteran has had the opportunity to testify at a hearing before the undersigned in April 2012.  Furthermore, the RO has obtained pertinent VA treatment records.  The Veteran has submitted private records such as those from Cabell Huntington Hospital Regional Pain Management Center.  He has not identified any additionally available evidence for consideration in his appeal. 

Further, VA has conducted VA examinations in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran underwent pre-discharge VA examinations in June 2006 (psychiatric and general medical), and post-discharge VA examinations in July 2007 (general medical), October 2008 (psychiatric), and June 2010 (psychiatric and orthopedic), to determine the nature and severity of his service-connected disabilities. 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

In that regard, the Board notes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in April 2012, the undersigned Veterans Law Judge (VLJ) indicated that the Veteran's testimony would focus on the issues of entitlement to initial higher ratings for posttraumatic stress disorder and back and knee disabilities, and noted the elements of the claims that were lacking to substantiate the claims.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the nature and severity of the Veteran's service-connected disabilities.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked and that might substantiate the claims.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for higher ratings.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.   

When evaluating limitation of motion, consideration is given to the degree of functional loss caused by pain.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, weakened movement, excess fatigability, and pain on movement are factors to consider.  Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is a factor to be considered. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Analysis

Posttraumatic Stress Disorder With Anxiety and Depression

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130. 

Posttraumatic stress disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder with anxiety and depression under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The Veteran's posttraumatic stress disorder has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 50 percent disabling, effective in October 2006 when service connection was established.  It is also noted that service connection is in effect for mild traumatic brain injury, effective from November 2008, and the residuals of the brain injury present a somewhat complicating factor for evaluating posttraumatic stress disorder symptomatology because it too effects the Veteran's cognitive and emotional/behavioral functioning (see 38 C.F.R. § 4.124a, Diagnostic Code 8045).  The Veteran has undergone VA examinations in October 2008 June 2010 to assess the severity of traumatic brain injury, and where possible such symptomatology will be differentiated from that of posttraumatic stress disorder.  

Under Diagnostic Code 9411, for posttraumatic stress disorder, a 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A higher rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

From the effective date of service connection in October 2006, the pertinent record, which is primarily comprised of VA treatment records and VA examination reports, shows that the assigned GAF scores mostly ranged from 50 (indicating serious disability) to 60 (indicating moderate disability), with one score of 65 (indicating mild disability) and one score of 45 (indicating serious disability).  The scores have remained relatively static within the range of 50 to 60 throughout the period considered in this appeal.  Accordingly, a single evaluation, rather than "staged ratings" as will be further discussed below, is proper.  In any event, a disability rating depends on evaluation of all the evidence, and a VA examiner's classification of the level of a psychiatric impairment by words or by a GAF score is to be considered, but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126. 

In evaluating the evidence, the Board concludes that records show that the symptoms of posttraumatic stress disorder with anxiety and depression have affected the Veteran's everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 50 percent rating, and no higher, under Diagnostic Code 9411.  The evidence shows that the psychiatric symptomatology was of such extent, severity, depth, and persistence as to have been productive of occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective relationships.  

At the time of the pre-discharge VA examination in June 2006, the Veteran was oriented to time, place, and person.  His appearance, hygiene, and behavior were appropriate.  His affect and mood were normal, although there was some flattened affect that was believed to be a personality trait.  Communications and speech were normal.  Concentration was normal.  There were no panic attacks, although the Veteran stated that he was suspicious at times of some people.  He had no history of hallucinations or delusions, and there was no suicidal or homicidal ideation.  There were no obsessional rituals, and his thought processes appeared to be normal.  There was no impairment of judgment or abstract thinking.  He had some memory problems with mild forgetting of names, directions, and recent events.  The examiner also noted that the Veteran was married and had good relationships with his wife and parents.  A major social function change was that the Veteran did not go out socially.  His military service was without any disciplinary infractions or adjustment problems.  The diagnosis was posttraumatic stress disorder with anxiety and depression (the latter two as manifestations of the disorder and not independent mental disorders), and the GAF score was 65.  The examiner remarked that the Veteran had no difficulty in performing activities of daily living, and his psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and inability to perform occupational tasks.  He also noted some chronic sleep impairment and mild memory loss.  Such findings are clearly consistent with the symptoms, in terms of type and degree, that comprise the criteria for a 50 percent rating under Code 9411.  

At the time of the VA examination in October 2008, it was noted that the Veteran took psychotropic medications (anti-depressant and anti-anxiety) prescribed by his primary care provider at the VA.  The Veteran reported that the medications helped to "hold" him together but that they had not improved his irritability, anger, or social distancing.  He had received individual therapy but discontinued it after it was to be supplanted by group therapy.  He had not been hospitalized for a mental disorder.  He had no friendships and spent most of his time alone.  He had no recreational interests.  His current psychosocial functioning was poor as he appeared to have disconnected relationships with his wife, child, and other family members, and as he had no social relationships.  On mental status examination, his appearance was clean, and he was appropriately dressed.  He was restless and tense, but his speech was spontaneous, clear, and coherent.  He was cooperative, attentive, and suspicious.  His affect was blunted.  He was easily distracted.  He was oriented to person, time, and place.  His thought process was circumstantial and tangential.  His thought content exhibited some paranoid ideation.  In terms of judgment and insight, he understood the outcome of his behavior and knew he had a problem.  There was sleep impairment, no hallucinations, and no inappropriate behaviors including obsessive/ritualistic behaviors.  The Veteran did not have panic attacks or homicidal thoughts, although he reported the presence of recurrent thoughts of suicide without intent to act on them.  His impulse control was good.  There were no episodes of violence, and he was able to maintain minimum personal hygiene.  There were some problems with activities of daily living (shopping, exercise, and traveling).  His recent memory was mildly impaired while his remote memory was normal.  Psychological test results were indicative of severe symptoms of posttraumatic stress disorder.  The Veteran was competent for VA purposes.  

The examiner further indicated that the Veteran was employed full time and that the problems related to occupational functioning were decreased concentration, memory loss, and poor social interaction.  The diagnosis was posttraumatic stress disorder and the GAF score was 50, to represent severe symptoms of the disorder and serious social impairment.  In short, between the 2006 and 2008 VA examinations, it is demonstrated that the Veteran's symptomatology has worsened but not to the extent that he meets the criteria for a 70 percent rating.  The examiner in 2008 stated that there was not total occupation and social impairment (which are criteria for a 100 percent rating) and that the signs and symptoms of the disorder did not result in deficiencies in areas of judgment, thinking, family relations, work, mood, and school (which are criteria for a 70 percent).  Rather, it was found that the Veteran's symptoms, as previously described, were productive of reduced reliability and productivity, which are the criteria for a 50 percent rating under Code 9411.  As further examples, the examiner pointed out that there was recurrent suicidal ideation, difficulty establishing and maintaining effective relationships, impaired abstract thinking, mild memory impairment, and difficulty concentrating.  His speech was circumstantial at times, he was extremely suspicious and paranoid of complained of-workers of different nationalities, and he had chronic sleep impairment that resulted in decreased efficiency at work.  

Thus, while the Veteran's symptomatology in 2008 is described as severe and his disorder has significant effects on his social and occupational functioning, the extent and severity of his disorder are more typical of the criteria for a 50 percent rating under Code 9411.  It is also notable to point out that the Veteran also underwent a VA examination in October 2008 to assess residuals of a traumatic brain injury, and that certain clinical findings overlap with those in the posttraumatic stress disorder examination.  For example, it was noted that there was sleep disturbance, mild to moderate memory impairment, and difficulty concentrating.  The examiner, however, did not make a clear distinction between the symptoms of the traumatic brain injury and the symptoms of posttraumatic stress disorder.  

At the time of the VA examination in June 2010, the Veteran continued to receive psychotropic medications and he was under treatment with a counselor every week at the VA.  He had not been hospitalized for posttraumatic stress disorder.  The Veteran reported that his symptoms were increasing.  He continued to have problems with people and difficulty at work.  He had frequent nightmares and did not sleep well.  He reported hypervigilance symptoms.  He did not like crowds and he felt depressed with decreased energy and interest in activities.  He had fleeting suicidal ideation.  He had been working at the VA for a couple of years, in the engineering department assisting carpenters, where he had difficulty due to irritability and anger.  The same difficulties were present at home with his wife and other family members.  On mental status examination, his symptoms were largely similar to those noted in October 2008.  He was casually dressed and was seen to be anxious and apprehensive.  He was edgy and irritable but did not lose his temper.  His thought processes were coherent and his thought content showed no delusions or hallucinations.  His cognitive functioning indicated some impairment in his concentration level.  His mood was depressed.  His insight and judgment were intact, but his memory was impaired.  The diagnosis was posttraumatic stress disorder and the GAF score was 50.  The examiner noted that the Veteran's symptoms affected him negatively with socialization and family issues but that he was able to hold onto a job and go on with the job.  The Veteran did have some symptoms at work, but he was able to control himself.  The examiner concluded that the Veteran's current level of impairment was moderate.  These clinical findings, to include the examiner's summary of the Veteran's level of impairment, do not demonstrated that the Veteran's symptomatology has worsened to the extent that he meets the criteria for a 70 percent rating under Code 9411.  

At the time of a June 2010 VA examination to assessment residuals of traumatic brain injury, the examiner noted that the Veteran had psychiatric symptoms related to posttraumatic stress disorder, including depression, anxiety, flashbacks, and nightmares.  The Veteran had no actively suicidal or homicidal ideation, and he had no hallucinations.  It was also noted that the Veteran had been aggravated and had walked off the job due to irritability felt to be related to posttraumatic stress disorder symptoms, and that social interaction was frequently inappropriate secondary to posttraumatic stress disorder symptoms and avoidance and withdrawal.  Such findings likewise do not, in the Board's judgment, typify the criteria for a 70 percent rating under Code 9411.  

Furthermore, the clinical evidence from VA outpatient records was mostly consistent with the findings on the VA examinations.  For example, in March 2007, the Veteran was groomed and cooperative with good eye contract and rapport.  His speech was normal and his affect was appropriate.  He said his mood was "always bad" but he was without any delusions, hallucinations, or suicidal/homicidal ideation.  Cognitively, he was intact, and his insight was fair.  In April 2007, his mood was depressed and he reported that he lost his job (he did not provide a reason).  On a mental health intake evaluation in April 2007, his GAF score was 51, to represent moderate symptoms.  In June 2007, a speech pathology consult addressed the Veteran's complaints of short-term memory difficulty.  The impression was that the Veteran had mild memory deficits consistent with mild traumatic brain injury.  In March 2009, the Veteran reported feeling better than last time; he was calmer and smiling.  He was also less depressed but continued to report an irritable mood from time to time.  He denied suicidal/homicidal ideation and hallucinations.  His GAF score was 60, which was the same score assigned on a mental health clinic visit in December 2009.  

Mental health clinic notes dated from April 2010 to October 2010 show that with one exception the Veteran was assigned GAF scores in the range of 55 to 60, to represent moderate symptoms or moderate difficulty in social and occupational functioning.  During those sessions, he was alert, oriented, pleasant, and cooperative.  He was adequately groomed and his speech was of normal rate and volume.  His mood was usually depressed.  His thoughts were logical, linear, and goal-directed.  Usually there was no suicidal/homicidal ideation, and his insight and judgment were good.  In June 2010, the GAF score was 45, which was given by a new examiner, but there was not much change in reported symptoms except that the Veteran appeared marginally cooperative, highly anxious, and hypervigilant.  In September 2010, it was noted that his wife began divorce proceedings and that he had suicidal and homicidal thoughts on a daily basis but did not have a plan or intent.  On a speech pathology consult in September 2010, the Veteran had severe memory, reasoning, and judgment deficits consistent with traumatic brain injury, posttraumatic stress disorder, chronic pain, and insomnia.  In a May 2011 visit to his primary care physician, it was noted that the Veteran had been off his posttraumatic stress disorder medications for several months and that he reportedly was doing well off the medications.  

Statements received in May 2007 and June 2007 from the Veteran's wife and mother describe symptoms of the Veteran's posttraumatic stress disorder, particularly the memory impairment, social withdrawal, sleep difficulty, and startle reactions.  These are consistent with the observations noted on VA examinations and treatment records.  

On the basis of the findings on the VA examinations and outpatient treatment, the severity of the Veteran's posttraumatic stress disorder approximates the criteria for a 50 percent schedular rating, and the record overall reflects few, if any, symptoms of posttraumatic stress disorder that typify the criteria for a 70 percent schedular rating.  For instance, there is no objective evidence of obsessional rituals that interfere with routine activities, illogical or obscure speech, near continuous panic or depression affecting the ability to function independently and appropriately, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships. 

The record does not show that any of the foregoing symptoms or any other symptoms of the same type and degree.  As previously noted, the Veteran was alert and oriented and he took care of his personal appearance.  Although he had some paranoid feelings, the symptoms did not interfere with his routine activities.  He was capable of performing activities of daily living, albeit with some difficulty.  Frequent complaints included sleep problems, social isolation, irritability, anger, memory impairment, and concentration difficulty, but the symptoms did not affect his ability to function independently.  It is also noteworthy that since October 2008, the Veteran has been service-connected for mild residuals of a traumatic brain injury, evaluated as 10 percent disabling, which consist of some overlapping symptomatology, including memory impairment.  The VA examiners characterized the Veteran's overall social and occupational impairment from posttraumatic stress disorder in the range of moderate to serious.  Given the foregoing, the Board finds that the symptomatology from posttraumatic stress disorder is more consistent with the criteria for a 50 percent rating under Diagnostic Code 9411. 

While the evidence indicates that the Veteran has irritability and anger difficulties as well as social isolation problems that have affected his functioning, he nevertheless has maintained full-time employment.  Although much of the GAF scores signify serious symptoms or serious impairment, the objective findings do not demonstrate that the Veteran's symptoms approximate the criteria for a 70 percent rating at any time considered in this appeal.  As for symptoms associated with the diagnosis of posttraumatic stress disorder but not listed in Diagnostic Code 9411, the symptomatology does not more nearly approximate or equate to the level of occupation and social impairment with deficiencies in the most areas of work, judgment, thinking, or mood required for a 70 percent rating.  For example, the Veteran's sleep, memory, and concentration difficulties are not shown to prevent him from performing his activities of daily living or to maintain gainful employment.  Further, his depression has not prevented him from functioning independently, appropriately, and effectively.  He was able to control his impulses, and his judgment and insight were intact.  Although the evidence demonstrates that the Veteran has significant social and occupational impairment attributable to posttraumatic stress disorder, his symptomatology is not consistent with the criteria for a 70 percent disability rating under Diagnostic Code 9411. 

In evaluating all the evidence, the Board finds that the VA examination reports and the VA treatment records reflect that the symptoms of posttraumatic stress disorder are not so severe as to affect the Veteran's everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 70 percent rating.  The symptomatology associated with the rating criteria under the General Rating Formula and symptomatology associated with the diagnosis of posttraumatic stress disorder under the DSM- IV do not more nearly approximate or equate to occupational and social impairment, resulting in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, for the next higher rating. 

For these reasons, from the effective date of service connection in October 2006, the preponderance of the evidence is against an initial rating higher than 50 percent for posttraumatic stress disorder with anxiety and depression, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Degenerative Arthritis of the Thoracolumbar Spine

The Veteran asserts that a rating higher than 20 percent is warranted for his degenerative arthritis of the thoracolumbar spine.  In testimony, he asserted that his back has given out on him and he has fallen down.  He stated that the disability has limited his activities.  He described pain radiating from his spine down both legs with some numbness and tingling at times into his legs.  He wore a back brace for times when he exerted himself at work.  Standing for prolonged periods increased the discomfort in his back.  

The criteria for rating a disability of the lumbar spine are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine.  

Under the criteria for rating degenerative arthritis of the spine (Diagnostic Code 5242), a 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242. 

The criteria under the General Rating Formula for Diseases and Injuries of the Spine have accompanying notes.  The pertinent notes are summarized as follows.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  

Additionally, under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 

In rating peripheral nerves in the lower extremities, the rating schedule provides a 10 percent rating for mild incomplete paralysis and a 20 percent rating for moderate incomplete paralysis, all depending on the particular nerve or nerve group of the lower extremity that is affected.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730. 

In this case, the medical evidence consists of VA examinations in June 2006, July 2007, and June 2010, and VA and private treatment records.  VA X-rays of the thoracic spine in June 2006 showed minimal spondylosis from T7 to T9 and mild disc degeneration at T8-9.  VA X-rays of the lumbar spine in June 2006 showed mild disc degenerative at L4-5.  VA X-rays of the lumbosacral spine in March 2007 showed mild disc space narrowing at T12-L1, slight disc space narrowing at L5-S1, and minimal retrolisthesis of L4 on L5; the intervertebral disc spaces from L1-2 through L4-5 were maintained.  A VA MRI of the thoracic spine in May 2007 showed mild degenerative changes within the mid to lower thoracic spine without evidence of significant disc bulge or herniation.  A VA MRI of the lumbar spine in May 2007 showed moderate disc bulge and facet arthropathy at L4-5 resulting in mild bilateral foraminal stenosis.  At the time of the June 2010 VA examination, it was reported that X-rays of the thoracolumbar spine revealed minimal scoliosis with limited degenerative changes and that X-rays of the lumbar spine showed minimal thoracolumbar dextroscoliosis and mild disc space narrowing at L5-S1.  

On review, the medical evidence does not show that the Veteran's thoracolumbar spine disability involves loss of range of motion to the extent that forward flexion is 30 degrees or less or that there is favorable ankylosis of the entire thoracolumbar spine, in order to satisfy the criteria for a rating of 40 percent.  As recorded on the VA examination reports in 2006, 2007, and 2010, findings of forward flexion were shown to be in the range of 40 degrees to 60 degrees.  Moreover, while notations indicated that the Veteran had decreased range of motion in the low back, VA and private outpatient records do not show that his forward flexion was 30 degrees or less or that there was favorable ankylosis of the entire thoracolumbar spine.  In fact, VA outpatient records noted that there was good range of motion in the low back in April 2008, there was full range of motion of the back in July 2009, and there was full flexion of the back with pain at the end range.  A private record in June 2008 indicated that lumbar flexion as measured by an inclinometer was 105 degrees and painful.  Thus, the evidence clearly shows that the rating for the thoracolumbar spine is properly rated at 20 percent under Diagnostic Code 5242 for the period considered in this appeal. 

As noted, Diagnostic Code 5242 is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This implies that the factors for consideration under the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) are now contemplated in the rating assigned under the general rating formula. 

Even if DeLuca factors are not contemplated in the rating, there is no evidence to demonstrate with specific clinical findings expressed in degrees of limited motion that pain on use or during flare-ups results in additional functional limitation to the extent that forward flexion of the thoracolumbar spine was limited to 30 degrees or that there was favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA examiners considered pain on use and flare-ups.  The examiner in June 2006 stated that range of motion was limited by pain (active flexion was 60 degrees with pain) but not limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There were no additional limitations of the spine in degrees, without resort to speculation.  The examiner in July 2007 stated that range of motion was limited by pain beginning at 40 degrees at flexion.  The examiner in June 2010 indicated that there was a pulling type of pain at the endpoint of flexion at 60 degrees, and that repetitive motion did not change the range of motion.  Moreover, there was no weakness.  A change in range of motion with flare-ups was indicated to be purely speculative, but it is also noted that the Veteran earlier had denied any flare-ups as his condition was reported to be continuous.  Thus, although painful motion was taken into account on range of motion studies, the objective findings still demonstrate that the Veteran's thoracolumbar spine disability meets the criteria for a 20 percent, and no higher, rating under Code 5242.  

Further, as to whether the evidence demonstrates associated objective neurologic abnormalities, which are to be evaluated separately, the Board notes that service connection is established specifically for degenerative arthritis and not a degenerative disc disease, which is also evident on radiology studies during and after service, as noted above.  Nonetheless, in considering associated objective neurologic abnormalities, the Board finds that the records are not entirely consistent on the matter. 

For instance, at the time of the June 2006 VA examination, the Veteran complained of low back pain that radiated to the lower extremity but denied paresthesias.  On neurological examination, motor strength was within normal limits.  There was no evidence of radiation of the back pain.  There was no evidence of muscle atrophy, and sensation was intact in the lower extremities.  Deep tendon reflexes were 2+ in the knees and ankles.  The examiner specifically found no evidence of radiculopathy.  VA outpatient records in May 2007 indicate complaints of tingling and numbness down both legs; the diagnosis included thoracolumbar radiculopathy, evidently based solely on spine X-rays in March 2007 because no clinical findings were reported at that time.  In June 2007, the Veteran reported a history of low back pain without radicular symptoms, and a VA physiatrist noted that the lower extremity reflexes were 2+ at the knees and ankles.  On a July 2007 VA examination, the Veteran described pain in the low back and numbness and tingling in the posterolateral right thigh at times, but on examination there were no sensorimotor deficits except for an incidental note of right-sided meralgia paresthetica (a decrease in light touch and sharp/dull discrimination in the right anterolateral thigh).  Deep tendon reflexes were 2+ in the knees and ankles.  An April 2008 VA outpatient record indicates that the Veteran had low back pain with working and no paresthesias.  Records dated in June 2008 show that upon a private neurological evaluation of the lower extremities (to include muscle, sensory, and reflex testing), the physician concluded that despite an impression of lumbar discopathy, by MRI, there were no signs of lumbar radiculopathy during the examination.  On an October 2008 VA traumatic brain injury examination, the examiner noted that the Veteran's muscle strength was 5/5 in the lower extremities and that his sensation was intact to pain, light touch, vibration, position, and temperature as to both lower extremities.  A July 2009 VA outpatient record indicates that the Veteran reported dull low back pain but denied radiation.  On a June 2010 VA examination, the Veteran complained of pain in the mid-thoracic back to the lower spine area with distribution to both legs, as well as numbness and paresthesias of both legs.  On neurological examination, muscle strength was 5/5 with normal tone, bulk, dexterity, and coordination in both lower extremities.  Ankle and knee jerks were 2+ and equal, bilaterally.  Sensation was intact to pain, light touch, temperature, and vibration in both lower extremities.  VA outpatient records in October 2010 indicate the Veteran's report that when his back condition was bad he had numbness into both legs to the knees.  On neurological evaluation, deep tendon reflexes were intact and muscle strength was 5/5.  On an August 2011 VA examination to assess fibromyalgia, the examiner noted on a neurological evaluation that the Veteran's sensation was intact to pain, light touch, temperature, and vibration to both lower extremities and that his ankle and knee jerks were 2+ bilaterally and equal.  

The foregoing evidence shows throughout the period considered in the appeal that complaints of radiating pain and of numbness and paresthesias were inconsistent with objective findings on examination, as the thoracolumbar spine disability was shown to have almost no neurological manifestations in the lower extremities.  A brief, occasional incidental notation of a sensory deficit, such as in July 2007, is outweighed by the evidence of a typically normal neurological clinical picture of the Veteran's disability at all other times, both before and after July 2007.  In the Board's judgment, this clinical picture does not approximate mild incomplete paralysis of the lower extremities under pertinent neurologic criteria.  In short, the Board finds that there is a lack of objective evidence of chronic neurological abnormality for the assignment of a separate compensable rating. 

The Board has taken note of the Veteran's reports, both at the time of examinations and treatment and at the time of his hearing, regarding pain radiating from the back into the lower extremities and of numbness in the lower extremities.  As noted, such neurological symptoms have not been observed clinically by the examiners or any healthcare providers, with the exception as previously discussed.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability of his service-connected thoracolumbar spine disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's objective neurological manifestations of the thoracolumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  It is the objective neurologic abnormalities associated with the service-connected back disability that are to be separately evaluated under the appropriate criteria.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology as reported during examinations and in statements and testimony.  

Furthermore, it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the condition of his thoracolumbar spine and its associated neurologic manifestations.  Thus, his statements and testimony to this effect are excluded or not admissible, that is, the statements are not to be considered as evidence in support of the claim to include whether he meets the criteria for a separate compensable rating for any objective neurologic abnormalities associated with the service-connected back disability.  

In short, the application of the General Rating Formula for Diseases and Injuries of the Spine does not result in a rating higher than 20 percent.

The Board notes that the Veteran's thoracolumbar spine disability has affected performance at his job.  As noted in a June 2010 VA examination report, the Veteran was employed in the engineering division of a VA medical center and assisted in carpentry, which required lots of walking and standing.  Nevertheless, he was performing his job, although he reportedly missed three to four days per month from his job.  Further, his back disability did not interfere with his activities of daily living such as eating, grooming, bathing, toileting, and dressing.  Such findings are consistent with those of an earlier VA examination in July 2007, wherein it was noted that the Veteran adjusted his activity when his low back was hurting.  The Board has considered the effects of the Veteran's back disability on his occupation, and in conjunction with the application of the General Rating Formula for Diseases and Injuries of the Spine, it is found that the current 20 percent rating appropriately reflects the severity of his thoracolumbar spine disability.   

Intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The former rating formula has been discussed in the preceding paragraphs.  The latter formula involves evaluating intervertebral disc syndrome based on the total duration of incapacitating episodes over the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In the Veteran's case, service connection is established for thoracolumbar degenerative arthritis, not specifically for a disc syndrome, as noted earlier.  

Even assuming the criteria of Diagnostic Code 5243 is applicable, the medical evidence does not demonstrate that the Veteran has incapacitating episodes having a total duration of at least four weeks (for a higher rating of 40 percent) during a period of 12 months.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  At the time of the July 2007 VA examination, the Veteran had been at his job as an appliance repairman for less than a year and had reported that he lost less than one week during that time on account of his service-connected back disability.  At the time of the VA examination in June 2010, the Veteran denied physician-prescribed bed rest.  Nor do any of the VA or private medical treatment records disclose that the Veteran experienced incapacitating episodes on account of his thoracolumbar spine disability that required physician-prescribed bed rest.  Therefore, a higher rating under Diagnostic Code 5243, as it pertains to incapacitating episodes, is not warranted. 

In summary, application of the rating criteria does not result in a rating higher than 20 percent for the Veteran's degenerative arthritis of the thoracolumbar spine.  In arriving at this conclusion, the Board has considered whether assignment of "staged" ratings under Fenderson v. West, 12 Vet. App. 119, 126-27 (1999) was appropriate. 



Patellofemoral Pain Syndrome and Instability of the Knees

The Veteran asserts that higher ratings are warranted for right and left knee disabilities.  At his hearing, he testified that he experienced a lot of locking and popping.  He wore hinged knee braces.  He stated that he consistently took pain medication.  

Each of the Veteran's knees is separately evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5260, for patellofemoral pain syndrome, effective in October 2006; and as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for instability, effective June 30, 2010.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5024, tenosynovitis is rated as degenerative arthritis on the basis of limitation of motion of the affected part.  Under 38 C.F.R. § 4.71a , Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved. 

Normal or full range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71 , Plate II. 

Limitation of flexion of the leg to 60 degrees is rated as 0 percent disabling; flexion limited to 45 degrees is rated as 10 percent disabling; flexion limited to 30 degrees is rated as 20 percent disabling; and flexion limited to 15 degrees is rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the leg to 5 degrees is rated as 0 percent disabling; extension limited to 10 degrees is rated as 10 percent disabling; extension limited to 15 degrees is rated as 20 percent disabling; extension limited to 20 degrees is rated as 30 percent disabling; extension limited to 30 degrees is rated as 40 percent disabling; and extension limited to 45 degrees is rated as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Separate ratings may be assigned for arthritis with limitation of motion of a knee under Diagnostic Codes 5003-5010 and for instability of the knee under Diagnostic Code 5257.  VAOPGCPREC 23-97 (July 1, 1997).  Separate ratings for each knee joint may also be assigned for both limitation of flexion and limitation of extension.  VAOPGCPREC 9-04 (September 17, 2004). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the criterion for a 10 percent rating is slight recurrent subluxation or lateral instability of the knee.  A rating of 20 percent rating requires moderate recurrent subluxation or lateral instability, and a rating of 30 percent requires severe recurrent subluxation or lateral instability. 

The pertinent evidence of record consists of VA records including reports of VA examinations and private reports.   

As for evaluating knee instability, there is no objective evidence of ligamentous laxity of either knee prior to the VA examination of June 30, 2010, and there is no evidence that the instability of each knee observed from the time of the June 2010 examination is more than mild in severity.  Thus, as will be shown, beginning June 30, 2010, a rating higher than 10 percent under Diagnostic Code 5257 is not warranted.   

At the time of the June 2006 VA examination, the Veteran did not complain of any instability or laxity, and upon evaluation the examiner stated that there was no evidence of subluxation or ligamentous instability.  Drawer and McMurray tests were negative.  At the time of the July 2007 VA examination, the examiner stated that there was no evidence of laxity or instability.  VA and private treatment records likewise show no objective evidence of recurrent subluxation or lateral instability, although there are consistent reports of knee pain.  On a private physical examination in June 2008, the Veteran did not complain of knee instability and there were no findings reported in regard to knee instability.  On a January 2010 VA outpatient record, the Veteran complained of pain in the back of his left knee for a year that was worsening, but he denied any locking or giving out.  In the assessment, the examiner noted that other than left knee pain the Veteran had an essentially normal examination.  However, at the time of the June 2010 VA examination, the Veteran reported giving way of the knees, among other things, and on evaluation the examiner stated that there was mild instability or laxity to both medial and lateral collateral ligaments in both knee joints, both in neutral position and in 30 degrees of flexion.  Thereafter, there is no evidence that the Veteran's knees exhibited more than mild instability.  

For the foregoing reasons, the Veteran does not satisfy the criteria under Diagnostic Code 5257 for a separate compensable rating prior to June 30, 2010, and he does not satisfy the criteria under Code 5257 for an initial rating higher than 10 percent for right knee instability and an initial rating higher than 10 percent for left knee instability, beginning June 30, 2010.  

As for evaluating the knees based on limitation of motion, while the evidence does not show that the Veteran has degenerative arthritis in either knee by X-ray, his knees are manifested by pain that restricts his range of motion.  Nevertheless, he does not meet the criteria for a rating higher than 10 percent for each knee based on limitation of motion.  

At the time of the June 2006 VA examination, the examiner acknowledged the Veteran's complaints of bilateral knee pain, but on objective demonstration the Veteran was described as having full and pain-free range of motion, that is, 0 degrees of extension and 140 degrees of flexion of both knees.  At the time of the July 2007 VA examination, the examiner noted the Veteran's description of an aching pain in the knees.  His gait was normal, and his range of motion was slightly limited, as follows.  In the right knee, there was 0 degrees of extension and 125 degrees of flexion, without pain on motion.  In the left knee, there was 0 degrees of extension and 130 degrees of flexion, without pain on motion.  The examiner concluded that the findings were suggestive of mild, bilateral chondromalacia of the knees.  At the time of the June 2010 VA examination, the Veteran's range of motion of the knees were both 0 degrees of extension to 120 degrees of flexion, with pain at the endpoints.  VA and private treatment records do not demonstrate further restrictions by degrees in movement of either knee.  Thus, under Diagnostic Codes 5260 and 5261, the Veteran does not meet the criteria for higher ratings as his knee flexion does not approximate 30 degrees and his knee extension does not approximate 15 degrees.   

Although the principal symptom of the Veteran's patellofemoral pain syndrome of the knees is pain, the objective findings do not show that pain limits either of his knees to such an extent as to satisfy the criteria provided for higher ratings for either limitation of flexion or limitation of extension under Diagnostic Codes 5260 or 5261.  Further, there was no additional limitation of motion after repetitive use from fatigue, weakness, lack of endurance, and incoordination, even considering functional loss due to pain and painful movement, which was considered by the VA examiners.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  For example, the VA examiner in June 2006 stated that, considering DeLuca issues, the range of motion of the knees was not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The VA examiner in July 2007 stated that there was no pain on motion during active range of motion, passive range of motion, or active range of motion after exercise.  The VA examiner in June 2010 stated that repetition did not change the Veteran's range of motion of the knees, which exhibited pain at the endpoints of the range of motion.  Regarding DeLuca matters, the examiner felt that it would be purely speculative as to whether during flare-ups any pain, weakness, incoordination, or lack or endurance would change the range of motion.  In any case, as noted earlier in the report, the Veteran had denied flare-ups.  

The Board notes that the Veteran's bilateral knee disability has affected him in the performance of his job, which requires lots of walking and standing .  As noted in a June 2010 VA examination report, the Veteran was employed in the engineering division of a VA medical center and assisted in carpentry.  Nevertheless, he was performing his job, and the Veteran denied missing days from his job on account of his knees.  Further, his knee disabilities did not interfere with his activities of daily living.  Such findings are consistent with those of an earlier VA examination in July 2007, wherein it was noted that although there were effects of the knee problems on usual daily activities, the Veteran's bilateral knee condition did not preclude physical or sedentary employment.  The Board has considered the effects of the Veteran's bilateral knee disability on his occupation, and in conjunction with the application of the pertinent criteria for evaluating knee disability, it is found that the current ratings appropriately reflect the severity of his knee disabilities of patellofemoral pain syndrome and instability.  

In the absence of objective medical evidence of other separate and distinct manifestations of the service-connected right and left knee disabilities not contemplated in the current rating assignment, the Board finds no basis upon which to assign a higher or separate disability rating.  No other Diagnostic Codes are shown to be applicable based on the nature of the symptoms complained of by the Veteran and documented in the medical evidence of record.  For example, there is no evidence of knee ankylosis, so evaluating the Veteran under 38 C.F.R. § 4.71a, Diagnostic Code 5256, is not appropriate.  Also, his service-connected disabilities are not shown to be manifested by cartilage impairment (i.e., experiencing frequent episodes of locking, pain, and effusion into the joint) or that he has undergone surgery to remove knee cartilage, so application of 38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259, are not warranted.  

For the reasons articulated, the preponderance of the evidence is against the claims for an initial rating higher than 10 percent each for the right and left knee patellofemoral pain syndrome, and for an initial rating higher than 10 percent each for the right and left knee instability, beginning June 30, 2010.  38 U.S.C.A. § 5107(b).  In arriving at this conclusion, the Board has considered whether assignment of "staged" ratings under Fenderson v. West, 12 Vet. App. 119, 126-27 (1999) was appropriate. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability levels and symptomatology to the Rating Schedule, the levels of disability are encompassed by the Rating Schedule.  Higher ratings are provided for more severe conditions relating to posttraumatic stress disorder with anxiety and depression, to a thoracolumbar spine disability, and to disabilities of the knees.  Furthermore, the Veteran has not been hospitalized for any of the disabilities considered in this appeal.  While the Veteran has reported having missed some work on account of the disabilities at issue, he has also indicated that accommodations have been made for him at work.  In short, the evidence has not shown that there is marked interference with employment.  In light of the foregoing, the assigned schedule ratings are adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder with anxiety and depression is denied.  

Entitlement to an initial rating higher than 20 percent for degenerative arthritis of the thoracolumbar spine is denied.  

Entitlement to initial ratings higher than 10 percent for patellofemoral pain syndrome of the right knee, and a separate 10 percent for right knee instability from June 30, 2010, is denied.  

Entitlement to initial ratings higher than 10 percent for patellofemoral pain syndrome of the left knee, and a separate 10 percent for left knee instability from June 30, 2010, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


